MELVIN, WOODROW M. (Ret.), Associate Judge.
Appellant, plaintiff in the trial court, seeks review of an adverse final summary judgment holding that Section 440.11, Florida Statutes (1979) bars his cause of action against his employer K-Mart Corp.
On appeal the appellant challenges the constitutionality of the 1979 Workers’ Compensation Statute, more particularly Section 440.11 Florida Statutes (1979) which provides the exclusive remedy where an employee is injured during the course of his employment. The constitutionality of Chapter 440 Florida Statutes has been upheld in the past contrary to the appellant’s contentions. See Iglesia v. Floran, 394 So.2d 994 (Fla. 1981); Favre v. Capeletti Brothers, Inc., 381 So.2d 1356 (Fla. 1980); Seaboard Coast Line Railroad Company v. Smith, 359 So.2d 427 (Fla. 1978); Carr v. Central Florida Aluminium Products, Inc., 402 So.2d 565 (Fla. 1st DCA 1981). His further contention that the 1979 revision of Chapter 440 Florida Statutes, which reduced the benefits to injured employees, has rendered Chapter 440 Florida Statutes (1979) unconstitutional, we also find to be without merit. Cf., Chapman v. Dillon, 415 So.2d 12 (Fla. 1982).
Based on the foregoing we fail to find error in the ruling of the trial court and the order appealed is hereby affirmed.
Affirmed.